Citation Nr: 1137561	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to an initial extraschedular rating in excess of 50 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. 

Originally, these matters came to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the RO in Des Moines, Iowa, which, in relevant part, granted service connection for PTSD assigning an initial 10 percent rating.  The Veteran disagreed with the assigned rating.  The RO assigned an initial 50 percent rating in the April 2006 Statement of the Case.  The Veteran continues to contest the rating. 

In June 2008, the Board denied entitlement to a disability rating in excess of 50 percent for service-connected PTSD on both schedular and extraschedular bases.  The Veteran appealed the Board's June 2008 decision denying the Veteran's claim of an initial increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2010 Memorandum Decision, the Court set aside the Board's June 2008 decision that had denied the Veteran's claim, and remanded the extraschedular portion to the Board for compliance with the directives specified.  

The Board remanded this issue in December 2010 for additional development.  Following development, the RO continued the rating in a March 2011 Supplemental Statement of the Case.  The Veteran's representative requested a ninety day extension of time to submit additional evidence and argument in support in April 2011.  The representative did not submit any additional evidence or argument and the case was returned to the Board in August 2011.  The Board will proceed with appellate review.


FINDINGS OF FACT

1.  The Veteran's PTSD is accompanied by unusual factors.

2.  The Veteran's PTSD is productive of marked interference with employment.  
CONCLUSION OF LAW

The criteria for referral for an extraschedular rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an initial extraschedular rating in excess of 50 percent for his PTSD.  The Board's June 2008 decision denied an initial schedular rating in excess of 50 percent.  That determination was left intact by the U.S. Court of Appeals for Veterans Claims (Court) February 2010 order vacating and remanding the extraschedular rating denial.  

The Board may not grant an extraschedular rating but may determine that referral of the issue to the Under Secretary for Benefits or the Director of the Compensation and Pension program is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's PTSD is inadequate.  Following the Board's December 2010 remand, the Veteran was provided extensive psychometric testing in January 2011.  As a result of the testing, the Veteran was found to have a schizoid personality with a major depressive disorder.  Personality disorders are not disabilities for which service connection may be awarded.  See 38 C.F.R. § 3.303(c) (2010).  The General Ratings Formula does not address those situations where a Veteran has more than the service-connected psychiatric disability.  It appears that the Veteran has an "exceptional or unusual" disability; he has a personality disorder which may not be included in the rating.  The schedular rating is does not address whether the presence of a personality disorder renders a veteran less adaptive to social and industrial functioning.  In the absence of guidance, the available schedular evaluation for that service-connected disability is not adequate.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms", such as marked interference with employment or frequent periods of hospitalization.  See Thun.  As noted by the February 2010 Court opinion, the evidence of record shows that the Veteran has intrusive flashbacks which cause him to leave work and return home until the stress passes, after which he returns to work and makes up the time.  The Court indicated that this may be evidence of marked interference with employment.  For the purposes of determining whether the case warrants extraschedular consideration, the Board finds that the need to leave work due to the stress of intrusive thoughts and flashbacks is marked interference with employment.  

If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun.  As the Board has found that the schedular rating is not adequate and the Veteran has marked interference with employment, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating determination is necessary.  



ORDER

Referral for extraschedular consideration of an initial rating in excess of 50 percent for PTSD is warranted, and to this extent the appeal is allowed.


REMAND

As the Board has found that the Veteran's PTSD has indications of an unusual nature and that there like indications of marked interference with employment, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating determination is necessary.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The matter of the increased evaluation for PTSD in excess of 50 percent must be referred to either the Under Secretary for Benefits, or the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b).

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


